Fourth Court of Appeals
                                       San Antonio, Texas
                                              JUDGMENT
                                           No. 04-13-00667-CR

                                      Raymond Sandoval GARCIA,
                                              Appellant

                                                      v.

                                           The STATE of Texas,
                                                 Appellee

                     From the County Court at Law No. 7, Bexar County, Texas
                                     Trial Court No. 383282
                           Honorable Timothy Johnson, Judge Presiding 1

         BEFORE JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

        SIGNED September 10, 2014.


                                                        _____________________________
                                                        Sandee Bryan Marion, Justice




1
  The Honorable Genie Wright is the presiding judge in County Court at Law No. 7. The Honorable Timothy Johnson,
sitting as visiting judge, presided over the trial.